       Case 19-10280-rlj7 Doc 8 Filed 03/27/20          Entered 03/27/20 13:55:10        Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed March 27, 2020
                                            United States Bankruptcy Judge
______________________________________________________________________



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     ABILENE DIVISION


      IN RE:                                      §
                                                  §
      BIG COUNTRY MOBILE                          §                    CASE NO. 19-10280-rlj7
      FLEET SERVICES, LLC                         §
                                                  §
      DEBTOR.                                     §                    CHAPTER 7



           AGREED ORDER GRANTING TRUSTEE’S NOTICE OF INTENT
           TO SELL PROPERTY OF THE ESTATE AT PRIVATE SALE
                                  (Docket 5)

            On this day, came on for consideration of the Notice of Intent to Sell Property of the Estate

     at Private Sale. The Court, having considered such Notice and having reviewed the Response of

     attorneys for Taylor County Central Appraisal District (Taylor CAD), is of the opinion that such

     should be granted as an Agreed Order on the following terms:
  Case 19-10280-rlj7 Doc 8 Filed 03/27/20          Entered 03/27/20 13:55:10        Page 2 of 2



       IT IS ORDERED, that Harvey L. Morton, as Trustee, be and is hereby authorized and

permitted to SMITH SOUTH PLAINS, the 2004 Ford Pickup Model 25, for the sum of Three

Thousand and No/100 Dollars ($3,000.00) ; and

       IT IS FURTHER ORDERED, that Harvey L. Morton, as Trustee, be and is hereby authorized

and permitted to solicit offers on the 2003 GMC Pickup Model SIE, and to represent that it will be

subject to notice not exceeding 10 days.

       IT IS FURTHER ORDERED that the 2019 ad valorem property taxes are to be paid in full

and the 2020 taxes paid pro rata from the proceeds of the sale, at the time of closing of each sale

transaction; the ad valorem tax liens for the 2020 tax year are hereby expressly retained until the

payment by a purchaser, and also any penalties or interest which may ultimately accrue to those 2020

taxes, in the ordinary course of business.


                                       ### End of Order ###

ORDER SUBMITTED BY:

/s/ Harvey L. Morton
Harvey L. Morton
LAW OFFICES OF HARVEY L. MORTON
P. O. Box 10305
Lubbock, Texas 79408
TEL: (806) 762-0570
Email: harvey@hlmortonlaw.com
TRUSTEE FOR BIG COUNTY MOBILE FLEET SERVICES

APPROVED AS TO FORM AND CONTENT:

/s/Tara LeDay
Tara LeDay
State Bar No. 24106701P.O. Box 1269
Round Rock Texas 78680
Telephone: (512) 323-3200
Facsimile: (512) 323-3205
ATTORNEY FOR TAYLOR CAD
